Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mahreen Chaudhry Hoda on 11/17/2021.

The application has been amended as follows: 
Claims 23-24, 26-27 and 39 have been rejoined.
The following claims have been amended and should be read as follows:
Claim 27: A method for screening for a potential ligand for binding to a G-protein coupled receptor (GPCR) comprising the steps of:
a) contacting a potential ligand with a variant GPCR immobilized on a solid substrate, wherein the variant GPCR is part of a self-assembling unit that comprises a variant GPCR fusion protein bound to an S-layer fusion protein; wherein:
i. the S-layer fusion protein comprises an S-layer protein and a fusion domain, wherein the N-terminus of the S-layer fusion protein is bound to the surface of the solid substrate, wherein the fusion domain is fused to the C-terminus of the S-layer protein, and wherein a plurality of S-layer fusion proteins self-assembles into a two-dimensional crystal lattice on the surface; and
ii. the variant GPCR fusion protein comprises a variant GPCR and a binding moiety;
wherein the variant GPCR is a water-soluble variant of a native GPCR wherein a plurality of amino acid residues Leucine (L), isoleucine (I), valine (V), and phenylalanine (F) within the seven-transmembrane a-helical domain of the native GPCR are replaced with glutamine (Q), threonine (T), threonine (T), and tyrosine (Y), respectively; and
wherein the binding moiety is fused to the C-terminus of the variant GPCR, has binding affinity for the fusion domain of the S-layer fusion protein, and further wherein the binding moiety is bound to the fusion domain; and
b) measuring the binding of the potential ligand to the variant GPCR, wherein the binding of the potential ligand to the variant GPCR is indicative of binding to the native GPCR.

Claim 39: A method for detecting a G-protein coupled receptor (GPCR) ligand in a sample comprising the steps of: 
a. contacting the sample with a variant GPCR immobilized on a solid substrate, wherein the variant GPCR is part of a self-assembling unit that comprises a variant GPCR fusion protein bound to an S-layer fusion protein; wherein: 
i. the S-layer fusion protein comprises an S-layer protein and a fusion domain, wherein the N-terminus of the S-layer fusion protein is bound to the surface of the solid substrate, wherein the fusion domain is fused to the C-terminus of the S-layer protein, and wherein a plurality of S-layer fusion proteins self-assembles into a two- dimensional crystal lattice on the surface; and 
ii. the variant GPCR fusion protein comprises a variant GPCR and a binding moiety; wherein the variant GPCR is a water-soluble variant of a native GPCR wherein a plurality of amino acid residues Leucine (L), isoleucine (I), valine (V), and phenylalanine (F) within the seven-transmembrane a-helical domain of the native GPCR are replaced with glutamine (Q), threonine (T), threonine (T), and tyrosine (Y), respectively; and 
wherein the binding moiety is fused to the C-terminus of the variant GPCR, has binding affinity for the fusion domain of the S-layer fusion protein, and further wherein the binding moiety is bound to the fusion domain; and 

b. measuring the binding of the ligand to the variant GPCR, wherein the binding of the potential ligand to the variant GPCR is indicative of binding to the native GPCR.

Claim 52: A self-assembling unit comprising a variant GPCR fusion protein bound to an S-layer fusion protein wherein: 
i. the S-layer fusion protein comprises an S-layer protein and a fusion domain, wherein the N-terminus of the S-layer fusion protein is bound to the surface of the solid substrate, wherein the fusion domain is fused to the C-terminus of the S-layer protein, and wherein a plurality of S-layer fusion proteins are capable of self-assembly into a two-dimensional crystal lattice on a surface; 
ii. the variant GPCR fusion protein comprises a variant GPCR and a binding moiety;
wherein the variant GPCR is a water-soluble variant of a native GPCR, wherein a plurality of amino acid residues Leucine (L), isoleucine (I), valine (V), and phenylalanine (F) within the seven-transmembrane a-helical domain of the native GPCR are replaced with glutamine (Q), threonine (T), threonine (T), and tyrosine (Y), respectively; and 
wherein the binding moiety is fused to the C-terminus of the variant GPCR, has binding affinity for the fusion domain of the S-layer fusion protein, and further wherein the binding moiety is bound to the fusion domain.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Schuster et al. (Biomimetic interfaces based on S-layer proteins, lipid membranes and functional biomolecules, J. R. Soc. Interface 11:20140232, 1-20, 2014), throughout the reference and especially at Fig. 3 and 5, teaches a solid substrate (solid support) and a plurality of self-assembling units, where each self-assembling unit comprises an S-layer protein. Schuster at 6 (right column), 10 (left column), and 13 (last two paragraphs)-14 (first paragraph) teaches that the S-layer protein is a fusion protein. Schuster at 8 (3.4) and 14 (last paragraph) teaches that S-layer can be combined with GPCRs and GPCRs are targets for pharmaceuticals. Schuster at 3 (Figs), Table 1, 9 (5), 10, 13 (right column, first paragraph) and Fig. 4 teaches that the S-layer is fused to an additional protein with a fusion domain (crosslinker; fc domain, and biotin and streptavidin). Schuster at 2 (left column) and 6 (left column) teaches that the plurality of S-layer fusion proteins form a 2D crystalline lattice on the surf ace of the solid substrate. Schuster at 13 and Fig. 4 teaches that Streptavidin (fusion domain) is fused to the s-layer protein and biotin (biotin) is attached to the attached protein and that the binding moiety is bound to the fusion domain. However, Schuster et al. does not teach the variant GPCR, how GPCR is combined with S-layer protein and what is fused to the N- terminus or C-terminus of either S-layer protein or GPCR.
Zhang et al. (US20150370961Al), throughout the reference and especially at claims I and 34, teaches a variant GPCR protein comprising a variant GPCR that is a water-soluble variant of a native GPCR, wherein a plurality of amino acid residues L, I, V, and F within the 7 domain transmembrane alpha helical segments are substituted with Q, T, T, and Y, respectively. Zhang at [0005]-[0007] teaches that water-soluble improvements are needed. However, Zhang is silent on S-layer proteins. 
Ilk et al. (Surfaces functionalized with self-assembling S- layer fusion proteins for nanobiotechnological applications, Colloids and Surfaces A: Physicochem. Eng. Aspects 321 (2008) 163-167), throughout the reference and especially at 164-165, teaches that streptavidin is fused to the c-terminus of the S-layer fusion protein, and the N-terminus of the S-layer fusion protein is bound to the surface of the solid surface. Ilk at 165-166 teaches that it is a nanoelectronic device/nanobiotechnology, biochip, and interface, therefore making it a bioelectronics interface. However, Ilk also does not teach GPCR fusion proteins.
 While Schuster in view of Zhang and Ilk teaches S-layer fusion protein comprises an S-layer protein and a fusion domain, wherein the N-terminus of the S-layer fusion protein is bound to the surface of the solid substrate, wherein the fusion domain is fused to the C-terminus of the S-layer protein, and wherein a plurality of S-layer fusion proteins form a two-dimensional crystalline lattice on the surface of the solid substrate, GPCR can be combined with S-layer proteins and variant GPCR is a water-soluble variant of a native GPCR, wherein a plurality of amino acid residues Leucine (L), isoleucine (I), valine (V), and phenylalanine (F) within the seven-transmembrane a-helical domain of the native GPCR are replaced with glutamine (Q), threonine (T), .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/REBECCA M GIERE/           Primary Examiner, Art Unit 1641